TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00104-CV


P. Robinson, Appellant

v.

J. Hargrove; Housing Authority for the City of Austin; C. Richie; R. Moya;
N. Garza; S. Gallo and J. Ewbank, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. 98-13244, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

	Appellant Parisrice Robinson and appellees J. Hargrove, the Housing Authority for
the City of Austin, C. Richie, R. Moya, N. Garza, S. Gallo, and J. Ewbank have filed a joint motion
for dismissal, informing this Court that all matters of dispute between the parties have been settled. 
The parties request this Court to dismiss this appeal with prejudice.  We grant the motion and
dismiss the appeal with prejudice.  See Tex. R. App. P. 42.1(a)(1). 

  
					Mack Kidd, Justice
Before Justices Kidd, Yeakel and Patterson
Dismissed on Joint Motion
Filed:   February 13, 2003